Case 1:13-cr-00536-PKC Document 124

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee a ee a es eee eee ee ee eee ee x
UNITED STATES OF AMERICA,
-against-
MANUEL AQUINO,
Defendant.
ee eee ee x

CASTEL, U.S.D.J.

Filed 04/29/20 Page 1 of1

13-cr-536 (PKC)

ORDER

Natalie Tedd is appointed pursuant to the Criminal Justice Act to represent

defendant Manuel Aquino solely on resentencing. After consulting with her client and the

government, she should advise the Court within 21 days when she wishes to schedule the

resentencing and whether her client desires to be physically present.

SO ORDERED.

Dated: New York, New York
April 29, 2020

 

P. KevirrCastel
United States District Judge

 
